Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 

Applicant’s Arguments:

    PNG
    media_image1.png
    392
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    682
    561
    media_image2.png
    Greyscale


Examiner’s Response:
	The examiner disagrees.

Thus the examiner positions is since the claims does not state that each channel, including visible and non-visible are each processed according to the steps/procedures, the prior art of record still reads on the claim.  The examiner notes claim 11 states that the multi-spectral image is RGB-IR, however the claim also does not state that each visible and non-visible channel are processed according to the steps claimed, thus given the broadest reasonable interpretation and in light of the specification, the claims are rejected.  The examiner suggest amending the claims to states that each visible and each non-visible channel the following operations are performed. 
Regarding the incorporated  Persson reference, the examiner notes this reference was incorporated to evidence the conventional feature of accumulator/storage where notably in processing frame/pixels data, the difference between current and/or previous and/or next are typically updated to ensure a smooth image/avoid drastic changes between frames. 
The examiner notes the remarks pertaining to the spatio-temporal filter and secondary input to the filter along with the current image frame is not claimed. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14 and 16-17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 10,638,060 and Persson et al., US 20120169936.
	

	In considering claim 10, 
` 
    PNG
    media_image3.png
    375
    561
    media_image3.png
    Greyscale

	The examiner evidences Liu et al., US 10,638,060 discloses a system which corrects for various color correction by using a hybrid RGB-IR image sensor for instance in a camera (col 2, line 36-47), smartphone etc.. which includes a memory 1030, user interface (camera, smart phone, col 10, line 10-30) and the capture device (camera) and a processor 1020 (Fig 10).  Liu discloses the invention can be implemented in a computer medium (DETX 16).
	
    PNG
    media_image4.png
    772
    643
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    819
    437
    media_image5.png
    Greyscale

	Obtaining a first plurality of multispectral images…is met where mosaic RGBIR stream is obtained and demosaiced (302, Fig 3, detail Fig 9).
	Calculate a multispectral guide image….is met by full resolution calculation circuit 506 (col 6, line 5-20) using the results of circuit 502 and 504, where the full resolution are a weighted combination of the luma and 3 image chroma components. 
	Calculate blending weights is met by noise reduction filter circuit 507 which may be configured to average the 3 chroma image components of neighboring pixels (Fig 3, col 6, line 21-30).   Where the denoised image is performed by the noise reduction filter 507. 
	The examiner notes Liu does not explicitly recite an accumulated image, however the examiner notes an accumulation memory/storage is typically used to ensure one frame to the next are updated based upon the succession of frames. 
	The examiner incorporates Persson et al., US 20120169936, (para 15-16) which discloses the use of temporal or spatial recursive filters which keep an accumulated frame in memory that is combined with the new frame to ensure to proper filtering.
	The motivation to modify Liu with Persson would provide the advantages as noted above, namely to ensure the image(s) are updated based upon the previous, next to ensure a better noise free image. 
	In considering claim 11, 
	Liu discloses receiving RGB-IR images (multispectral), Fig 3 (stream 110), Fig 4 320a, 320b, 320c, 322. 
	In considering claim 12, 
	Liu discloses RGBIR is noise (example 1, col 12) where the current image channels are updated individually based upon their channel and the other channels at the same time (parallel).
	

	In considering claim 14, , 
	The examiner notes Liu discloses neighboring pixels (col 6, line 21-3) and does not explicitly recite “block of pixels” however the examiner notes when calculating differences pixel in a frame(s) blocks of pixels which include pixels around a pixel (center) are used to ensure proper values are used for regions of the image, the examiner notes Persson et all., US 20120169936 (Fig 8) discloses a block of pixels, where based upon the number of regions/center pixels of the frame would determine how many blocks of pixels that are used (meeting first and second block differences).  Thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure all respective regions/blocks/pixels that require analysis are observed and/or adjusted accordingly. 

	In considering claim 16, 
	Refer to claim 10.
	In considering claim 17, 
	Refer to claim 12.
	In considering claim 19,
	Refer to claim 14. 




Claims 13 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 10,638,060, Persson et al., US 20120169936 and Ben-Eliezer et al., US 8,953,058.

	In considering claim 13, 
	It is noted the above combination does not explicitly recite “maximum” however both references (Liu col 6, line 21-30) do disclose performing averaging operations, although it is known to use a maximum (and even a min) value when ensuring pixel values are within a desired threshold.
	The examiner incorporates Ben-Eliezer et al., US 8,953,058 Fig 1a (110), which performs a maximum operation by finding the maximum differences for a window/frame in order to soften/blend such differences.
	The motivation for modifying the above combination with Ben-Eliezer would provide the advantages as noted above, notably to identify any large changes between pixels which can then by identified and adjusted, thus being an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	 

	In considering claim 18, 
	Refer to claim 13. 



Conclusion
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422